     Case 2:18-cr-00809-JFW Document 451 Filed 02/18/21 Page 1 of 3 Page ID #:11359



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT

 8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                 No. CR 18-809(A)-JFW

10               Plaintiff,                    FINAL ORDER OF FORFEITURE

11                    v.

12   ALI F. ELMEZAYEN,
       aka “Ali Sayed,”
13
                 Defendant.
14

15         On March 16, 2020, this Court entered a Preliminary Order of
16   Forfeiture (“POF”), ordering the forfeiture of defendant Ali F.
17   Elmezayen’s interest in $80,000.00 in bank funds seized from JP
18   Morgan Chase Bank account ‘3504, having found that the funds, a
19   portion of the monies paid in response to claims on the referenced
20   insurance policies, represented proceeds of the crimes of defendant’s
21   conviction.
22         Also on March 16, 2020, this Court entered a money judgment of
23   forfeiture, requiring defendant to “forfeit to the United States the
24   sum of $181,751.70” (representing the amount of insurance proceeds
25   paid that were not recovered by the government) and allowing the
26   government to, “at any time, move pursuant to Rule 32.2(e) to amend
27   this Order of Forfeiture to substitute property having a value not to
28   exceed $181,751.70 to satisfy the money judgment in whole or in
     Case 2:18-cr-00809-JFW Document 451 Filed 02/18/21 Page 2 of 3 Page ID #:11360



 1   part.”    (Dkt. 404 at 2.)     On June 4, 2020, this Court entered an

 2   order amending the money judgment, ordering that $167,544.42 in bank

 3   funds seized on or about April 24, 2020, be applied in partial

 4   satisfaction of the outstanding money judgment.           (Dkt. 421.)

 5         Beginning on March 24, 2020, and ending on April 22, 2020, the

 6   United States caused to be published on an official government

 7   internet site (www.forfeiture.gov) notice of the forfeiture of the

 8   $80,000.00 seized from JP Morgan Chase Bank account ‘3504; and,

 9   beginning on June 9, 2020, and ending on July 8, 2020, the United

10   States caused to be published on www.forfeiture.gov notice of the

11   forfeiture of the $167,544.42 applied to the amended money judgment.

12   (See Dkt. 414, 433.)      Each of the notices advised of the government’s

13   intent to dispose of the listed funds in accordance with law and as

14   specified in the POF and amended money judgment, and further notified

15   all eligible third parties of their right to petition this Court

16   within thirty days for a hearing to adjudicate the validity of their

17   alleged legal interest in the seized funds.          The sole petition was

18   filed by Rabab Diab (“Petitioner”).

19         No other parties have filed petitions in this proceeding, and

20   the time for filing such petitions has expired.           Entry of the final

21   order of forfeiture is proper because the public notice provisions

22   governing criminal forfeiture have been met.

23         The United States of America and Petitioner have requested that

24   a Final Order of Forfeiture be entered pursuant to the terms of their

25   stipulation filed concurrently herewith.

26         IT IS THEREFORE HEREBY ORDERED, ADJUDGED, AND DECREED that the

27   property identified in the POF and the amended money judgment be

28
                                              2
     Case 2:18-cr-00809-JFW Document 451 Filed 02/18/21 Page 3 of 3 Page ID #:11361



 1   disposed of as follows:

 2               a.    The sum of $167,544.42, without interest, will be

 3   returned to Petitioner; and

 4               b.    The remaining $80,000.00 plus the interest earned on

 5   the entire amount of the seized funds will be forfeited to the United

 6   States of America and no other right, title, or interest shall exist

 7   therein.    The government will dispose of the funds in accordance with

 8   law.

 9          Petitioner has released the United States of America, its

10   agencies, agents, and officers, including, without limitation,

11   employees and other representatives of the Federal Bureau of

12   Investigation, from any and all claims, defenses, actions, or

13   liabilities arising out of or related to this action against seized

14   funds, including, without limitation, any and all claims for

15   attorneys’ fees, costs, or interest which may be asserted by her or

16   on her behalf.

17          The parties shall bear their own costs and attorneys’ fees in

18   this action.

19          This Court shall retain jurisdiction over this matter to enforce

20   the provisions of the Final Order of Forfeiture.

21

22   DATED: February 18, 2021
                                              THE HONORABLE JOHN F. WALTER
23                                            UNITED STATES DISTRICT JUDGE
     PRESENTED BY:
24
          /s/ Jonathan Galatzan
25   JONATHAN GALATZAN
     Assistant United States Attorney
26   Asset Forfeiture Section

27

28
                                              3
